Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 03/10/2022 has been entered. Claims 1 and 3-8 remain pending in the application. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al (US 20140306207) (Nishimura).

In reference to claims 1-7, Nishimura teaches a device comprising an anode a cathode and at least an emitting layer between the anode and the cathode wherein the emitting layer includes a first hole material, a second host material and a phosphorescent dopant for wherein the first host material is a material of formula (4) as shown below left and the second host material is a compound represented by formula (2)[0009] [00021], specifically wherein the second host material is the compound shown below on the right ([0115] page 75)

    PNG
    media_image1.png
    348
    482
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    326
    218
    media_image2.png
    Greyscale

and for example wherein the first host compound of formula (4) X1 are each N, L1 is a phenylene, R1 is phenyl, n is 2, and one R11 is a dibenzofuran group and each other is hydrogen [0022]; [0011]; [0069].  

Nishimura discloses the compound of formula 4 that encompasses the presently claimed second host compound of formula 2, including wherein the first host compound of formula (4) X1 are each N, L1 is a phenylene, R1 is phenyl, n is 2, and one R11 is a dibenzofuran group and each other is hydrogen. Each of the disclosed substituents from the substituent groups of Nishimura are considered functionally equivalent and their selection would lead to obvious variants of first host compound of formula 4.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected these substituents among those disclosed for the compound of formula (4) to provide the compound described above, which is both disclosed by Nishimura and encompassed within the scope of the present claims and thereby arrive at the claimed invention.


Nishimura teaches that the device also has a hole transport layer [0135] and teaches that the material for the second host material of formula (2) is used as a preferred hole transport layer material [0137].

Given that Nishimura discloses the devices that encompasses the presently claimed device structure, including wherein the first host material is the material of formula 4 as described above and the second host material and the hole transport material is the material above on the right  it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, to use the device configuration, which is both disclosed by Nishimura and encompassed within the scope of the present claims and thereby arrive at the claimed invention. 

For Claim 1: Reads on a device with the requisite layers wherein the second host material of formula (2) reads on the claimed first host material of formula (1) wherein A1 and A2 are each substituted fluorenyl and L is a single bond and the first material of formula (1) reads on the claimed second host material of formula (2) wherein La is a phenyl group, Ma is a substituted pyrimidine wherein the substituents are each an unsubstituted phenyl group, and one group among Xa to Xh is a dibenzofuran.
For Claim 3: Reads on wherein L1 is a single bond. 
For Claim 4: Reads on wherein Ma is a substituted triazinyl. 
For Claim 5: Reads on wherein La is a group of formula (7). 
For Claim 6: Reads on wherein the X groups are hydrogen or dibenzofuranyl.  
For Claim 7: Reads on H1-219. 


In reference to claim 8, Nishimura teaches the device as described above for claim 1. Nishimura does not expressly require the specific positional isomers for the substitution of the substituent R11 that is selected as dibenzofuranyl but exemplifies several bonding positions for heteroaryl groups that include those bonded at this position (see page 19 e.g.) and dibenzofuran groups as substituents wherein the bonding from dibenzofuran is at the claimed position (see page 68 e.g.).

The selection of one ore more positional isomers for a substituent would be expected to give rise to a material with predictably similar properties. It is noted that compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).  In light of the case law cited above, it therefore would have been obvious to one of ordinary skill in the art that the compound disclosed in the present claims is but an obvious variant of the compound presently claimed, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
For Claim 8: Reads on H2-32.




Response to Arguments
Applicant's arguments filed 03/10/2022 have been fully considered but they are not persuasive.

In reference to the outstanding rejections under 35 USC 103, Applicant argues that the amendments to the claims overcome the prior art of record because they now require that at A2 is not a naphthyl group. This argument has been fully considered but not found convincing as Nishimura teaches the claimed host materials wherein A2 is a fluorenyl group.

Applicant further argues that the selection of the claimed materials gives rise to unexpected results and supports this argument by way of a declaration under 37 CFR 1.132. This argument has been fully considered but not found convincing for at least the following reasons. 

For a finding of unexpected results, the results presented need to be of both statistical and practical significance and be commensurate in scope with the subject matter claimed (See MPEP 716.02). 

First, while the inventive examples allegedly show improvements in device lifetime, the specification and declaration have provided no information that would allow the analysis of the statistical significance of the results. That is, there is no indication if more than one device was prepared and analyzed for each comparative and exemplary device and there is no information on the reproducibility or precision of the measured parameters presented in the data tables.

Second, it is unclear that the results are actually unexpected. That is, Nishimura describes devices with a single dopant and a variety of combinations of first host and second host materials (see table 2 [0313]).  In these examples, the difference in the measured lifetimes depending on which of the taught combinations can be significantly larger than the difference argued to be unexpected by applicant. For example, device example 7 had a LT90 of 150 hours whereas device example 1 had a LT90 of 1200 hours. That is, a similar measure of device lifetime showed a 8X increase depending on the selection of materials whereas Applicant claims that a 4.75 x increase from selecting specific materials is unexpected. Nishimura teaches that lifetimes are improved by selecting combinations of first and second host materials and teaches that such improvements result in a variability greater than what is argued to be unexpected by applicant. These results do not appear to be unexpected.
Third, the comparative results are not an ideal comparison with the prior art. Applicant has elected to compare compounds that are taught by the prior art but not a combination expressly exemplified therein. None of the device examples of Nishimura include the compounds H1-422 or T-1 as used in comparative example 2 and therefore the results are not readily comparable to the results of the prior art. Furthermore, the compounds in the second host differ by more than the group that is argued to be critical. That is, applicant argues that the inclusion of a dibenzofuranyl or dibenzothiophenyl substituent results in improved hole mobility and believes this results in increased device lifetime (see declaration para 4). However compound T-1 and H2-31 differ from one another by not only the inclusion of a dibenzothiophenyl substituent but also by the selection of a substituted pyrimidine instead of a substituted triazine.  
Fourth, the showing of the results of a few examples is not commensurate in scope with the very large number of compounds combinations encompassed by the instant claims. For example, even the claimed combinations that would be restricted to only compounds explicitly claimed in both claim 7 and 8 would result in many thousands or millions of combinations whereas the results are drawn to a single combination of materials. The broader claim 1 has such minimal structural requirements for each of the host materials that the number of claimed combinations would be so large as to be difficult to imagine and many of the compounds would have structures so different than those in the example that there would be no anticipation that such compounds would have comparable properties. These examples are not intended to be interpreted as the only points in which the data in not commensurate in scope with the claims but merely to illustrate how the breadth of the claimed compounds is much larger than that set forth in the examples, these variables resulting in claiming thousands of more compounds and even more devices. As applicant is attesting that the claimed compounds have properties that would not be expected based on the genus as a whole, for example compounds taught by Nishimura, support for the unexpected results must be provided that covers the scope of what is claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027.  The examiner can normally be reached on Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Boyd can be reached on (571) 272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Sean M DeGuire/Examiner, Art Unit 1786